Appeal by the defendant from five judgments of the Supreme Court, Queens County (Agresta, J.), all rendered March 5, 1984, convicting him of (1) murder in the second degree under indictment No. 930/83, (2) murder in the second degree under indictment No. 668/83, (3) robbery in the first degree under indictment No. 998/83, (4) attempted grand larceny in the second degree under indictment No. 1919/82 and (5) criminal possession of stolen property in the first degree under indictment No. 907/83, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments rendered under indictments Nos. 930/83, 998/83, 1919/82 and 907/83, are affirmed; and it is further,
Ordered that the judgment rendered under indictment No. 668/83 is modified, on the law, by reducing the minimum term of imprisonment from 25 years to 20 years. As so modified, that judgment is affirmed.
On appeal, the People concede that the court misspoke when it pronounced a sentence of 25 years to life in connection with the defendant’s conviction of murder in the second degree under indictment No. 668/83. The defendant asserts, and the People concede, that pursuant to a plea-bargain agreement, the sentence should have been 20 years to life. That this was indeed the sentence intended by the court of original instance is borne out by the fact that the commitment filed in connection with this judgment indicates a sentence of 20 years to life. We therefore modify the sentence accordingly.
The defendant’s remaining contention has been examined, and is without merit. Brown, J. P., Niehoff, Weinstein and Eiber, JJ., concur.